Exhibit 10.4

XENSOURCE, INC. 2005 STOCK PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.

The purpose of the Plan is to offer selected persons an opportunity to acquire a
proprietary interest in the success of the Company, or to increase such
interest, by purchasing Shares of the Company’s Stock. The Plan provides both
for the direct award or sale of Shares and for the grant of Options to purchase
Shares. Options granted under the Plan may include Nonstatutory Options as well
as ISOs intended to qualify under Section 422 of the Code and EMI Options
intended to qualify under Schedule 5, ITEPA.

Capitalized terms are defined in Section 13.

SECTION 2. ADMINISTRATION.

(a) Committees of the Board of Directors. The Plan may be administered by one or
more Committees. Each Committee shall consist of one or more members of the
Board of Directors who have been appointed by the Board of Directors. Each
Committee shall have such authority and be responsible for such functions as the
Board of Directors has assigned to it. If no Committee has been appointed, the
entire Board of Directors shall administer the Plan. Any reference to the Board
of Directors in the Plan shall be construed as a reference to the Committee (if
any) to whom the Board of Directors has assigned a particular function.

(b) Authority of the Board of Directors. Subject to the provisions of the Plan,
the Board of Directors shall have full authority and discretion to take any
actions it deems necessary or advisable for the administration of the Plan. All
decisions, interpretations and other actions of the Board of Directors shall be
final and binding on all Purchasers, all Optionees and all persons deriving
their rights from a Purchaser or Optionee.

SECTION 3. ELIGIBILITY.

(a) General Rule. Only Employees, Outside Directors and Consultants shall be
eligible for the grant of Nonstatutory Options or the direct award or sale of
Shares. Only Employees shall be eligible for the grant of ISOs. Only Employees
who do not have a material interest in the Company for the purposes of paragraph
28, Schedule 5, ITEPA and whose committed time to the Company, its Parent or its
Subsidiaries amounts to at least 25 hours per week or if less, 75% of their
working time as defined in that legislation shall be eligible for the grant of
EMI Options.

(b) Ten-Percent Stockholders. A person who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, its
Parent or any of its Subsidiaries shall not be eligible for designation as an
Optionee or Purchaser unless (i) the Exercise Price is at least 110% of the Fair
Market Value of a Share on the date of grant, (ii) the Purchase Price (if any)
is at least 100% of the Fair Market Value of a Share and (iii) in the case of an
ISO, such ISO by its terms is not exercisable after the expiration of five years
from the date of grant. For purposes of this Subsection (b), in determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.



--------------------------------------------------------------------------------

(c) Individual EMI Participation. The Fair Market Value of Shares held under EMI
Option by any Optionee shall not exceed £100,000 or such other limit imposed
under Schedule 5, ITEPA (as amended from time to time). If and to the extent
that the Fair Market Value of the Shares granted to an Optionee pursuant to an
EMI Option exceeds £100,000 such Option shall take effect so that it is an EMI
Option for the purposes of the Schedule 5, ITEPA in respect of such number of
Shares as does not cause the maximum entitlement to be exceeded and is a
Nonstatutory Option in respect of the balance of the Shares.

SECTION 4. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Not more than 8,301,000 Shares may be issued under the
Plan (subject to Subsection (b) below and Section 8(a)).1 All of these Shares
may be issued upon the exercise of ISOs. The number of Shares that are subject
to Options or other rights outstanding at any time under the Plan shall not
exceed the number of Shares that then remain available for issuance under the
Plan. The Company, during the term of the Plan, shall at all times reserve and
keep available sufficient Shares to satisfy the requirements of the Plan. Shares
offered under the Plan may be authorized but unissued Shares or treasury Shares.

(b) Additional Shares. In the event that Shares previously issued under the Plan
are reacquired by the Company, such Shares shall be added to the number of
Shares then available for issuance under the Plan. In the event that an
outstanding Option or other right for any reason expires or is canceled, the
Shares allocable to the unexercised portion of such Option or other right shall
be added to the number of Shares then available for issuance under the Plan.

(c) Overall EMI Limit. The Fair Market Value of Shares in respect of unexercised
EMI Options granted under the Plan shall not exceed £3 million (or such other
limit as may be specified under Schedule 5, ITEPA (as amended from time to
time)). If and to the extent that this limit is exceeded, any EMI Option granted
under the Plan shall take effect so that it is a qualifying EMI Option in
respect of such number of whole Shares as does not cause the limit to be
exceeded and is a Nonstatutory Option in respect of the balance of the Shares.

SECTION 5. TERMS AND CONDITIONS OF AWARDS OR SALES.

(a) Stock Purchase Agreement. Each award or sale of Shares under the Plan (other
than upon exercise of an Option) shall be evidenced by a Stock Purchase
Agreement between the Purchaser and the Company. Such award or sale shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions which are not inconsistent with the Plan and
which the Board of Directors deems appropriate for inclusion in a Stock Purchase
Agreement. The provisions of the various Stock Purchase Agreements entered into
under the Plan need not be identical.

(b) Duration of Offers and Nontransferability of Rights. Any right to acquire
Shares under the Plan (other than an Option) shall automatically expire if not
exercised by the Purchaser within 30 days after the grant of such right was
communicated to the Purchaser by the Company. Such right shall not be
transferable and shall be exercisable only by the Purchaser to whom such right
was granted.

--------------------------------------------------------------------------------

1

Reflects the original reserve of 2,375,000 Shares, an increase by 1,215,916
Shares approved by the Board of Directors on September 28, 2005, an increase by
2,216,084 Shares approved by the Board of Directors on March 9, 2006, and an
increase by 2,494,000 Shares approved by the Board of Directors on August 30,
2006.



--------------------------------------------------------------------------------

(c) Purchase Price. The Purchase Price of Shares to be offered under the Plan
shall not be less than 85% of the Fair Market Value of such Shares, and a higher
percentage may be required by Section 3(b). Subject to the preceding sentence,
the Board of Directors shall determine the Purchase Price at its sole
discretion. The Purchase Price shall be payable in a form described in
Section 7.

(d) Withholding Taxes. As a condition to the purchase of Shares, the Purchaser
shall make such arrangements as the Board of Directors may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such purchase.

(e) Restrictions on Transfer of Shares and Minimum Vesting. Any Shares awarded
or sold under the Plan shall be subject to such special forfeiture conditions,
rights of repurchase, rights of first refusal and other transfer restrictions as
the Board of Directors may determine. Such restrictions shall be set forth in
the applicable Stock Purchase Agreement and shall apply in addition to any
restrictions that may apply to holders of Shares generally. In the case of a
Purchaser who is not an officer of the Company, an Outside Director or a
Consultant:

(i) Any right to repurchase the Purchaser’s Shares at the original Purchase
Price (if any) upon termination of the Purchaser’s Service shall lapse at least
as rapidly as 20% per year over the five-year period commencing on the date of
the award or sale of the Shares;

(ii) Any such right may be exercised only for cash or for cancellation of
indebtedness incurred in purchasing the Shares; and

(iii) Any such right may be exercised only within 90 days after the termination
of the Purchaser’s Service.

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company,
which shall, in addition to the matters set out below, specify the date of grant
of the Option. The Option shall be subject to all applicable terms and
conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Board of Directors deems
appropriate for inclusion in a Stock Option Agreement. The provisions of the
various Stock Option Agreements entered into under the Plan need not be
identical.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 8. The Stock Option Agreement shall also
specify whether the Option is an ISO,a Nonstatutory Option or an EMI Option.

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than 100% of the Fair
Market Value of a Share on the date of grant, and a higher percentage may be
required by Section 3(b). The Exercise Price of a Nonstatutory Option shall not
be less than 85% of the Fair Market Value of a Share on the date of grant, and a
higher percentage may be required by Section 3(b). The Exercise Price of an EMI
Option shall be determined by the Board of Directors in its absolute discretion.
Subject to the preceding three sentences, the Exercise Price under any Option
shall be determined by the Board of Directors at its sole discretion. The
Exercise Price shall be payable in a form described in Section 7.



--------------------------------------------------------------------------------

(d) Exercisability. Each Stock Option Agreement shall specify the date when all
or any installment of the Option is to become exercisable. No Option shall be
exercisable unless the Optionee has delivered an executed copy of the Stock
Option Agreement to the Company. In the case of an Optionee who is not an
officer of the Company, an Outside Director or a Consultant, an Option shall
become exercisable at least as rapidly as 20% per year over the five-year period
commencing on the date of grant. Subject to the preceding sentence, the Board of
Directors shall determine the exercisability provisions of the Stock Option
Agreement at its sole discretion. All of an Optionee’s Options shall become
exercisable in full if Section 8(b)(iv) applies.

(e) Basic Term. The Stock Option Agreement shall specify the term of the Option.
The term shall not exceed 10 years from the date of grant, and a shorter term
may be required by Section 3(b). Subject to the preceding sentence, the Board of
Directors at its sole discretion shall determine when an Option is to expire.

(f) Termination of Service (Except by Death). If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then the Optionee’s
Options shall expire on the earliest of the following occasions:

(i) The expiration date determined pursuant to Subsection (e) above;

(ii) The date three months after the termination of the Optionee’s Service for
any reason other than Disability, or such later date as the Board of Directors
may determine; or

(iii) The date six months after the termination of the Optionee’s Service by
reason of Disability, or such later date as the Board of Directors may
determine.

The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become exercisable before the Optionee’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Optionee’s Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Optionee’s Service terminates. In the event that the Optionee dies
after the termination of the Optionee’s Service but before the expiration of the
Optionee’s Options, all or part of such Options may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Options directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Optionee’s Service terminated (or
became exercisable as a result of the termination) and the underlying Shares had
vested before the Optionee’s Service terminated (or vested as a result of the
termination).

(g) Leaves of Absence. For purposes of Subsection (f) above, Service shall be
deemed to continue while the Optionee is on a bona fide leave of absence, if
such leave was approved by the Company in writing and if continued crediting of
Service for this purpose is expressly required by the terms of such leave or by
applicable law (as determined by the Company).



--------------------------------------------------------------------------------

(h) Death of Optionee. If an Optionee dies while the Optionee is in Service,
then the Optionee’s Options shall expire on the earlier of the following dates:

(i) The expiration date determined pursuant to Subsection (e) above; or

(ii) The date 12 months after the Optionee’s death, or in the case of an ISO or
Nonstatutory Option only, such later date as the Board of Directors may
determine.

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Options directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that such Options had become exercisable
before the Optionee’s death (or became exercisable as a result of the death) and
the underlying Shares had vested before the Optionee’s death (or vested as a
result of the Optionee’s death). The balance of such Options shall lapse when
the Optionee dies.

(i) Restrictions on Transfer of Shares and Minimum Vesting. Any Shares issued
upon exercise of an Option shall be subject to such special forfeiture
conditions, rights of repurchase, rights of first refusal and other transfer
restrictions as the Board of Directors may determine. Such restrictions shall be
set forth in the applicable Stock Option Agreement and shall apply in addition
to any restrictions that may apply to holders of Shares generally. In the case
of an Optionee who is not an officer of the Company, an Outside Director or a
Consultant:

(i) Any right to repurchase the Optionee’s Shares at the original Exercise Price
upon termination of the Optionee’s Service shall lapse at least as rapidly as
20% per year over the five-year period commencing on the date of the option
grant;

(ii) Any such right may be exercised only for cash or for cancellation of
indebtedness incurred in purchasing the Shares; and

(iii) Any such right may be exercised only within 90 days after the later of
(A) the termination of the Optionee’s Service or (B) the date of the option
exercise.

(j) Transferability of Options. An Option shall be transferable by the Optionee
only by (i) a beneficiary designation, (ii) a will or (iii) the laws of descent
and distribution, except as provided in the next sentence. If the applicable
Stock Option Agreement so provides, a Nonstatutory Option shall also be
transferable by gift or domestic relations order to a Family Member of the
Optionee. An ISO may be exercised during the lifetime of the Optionee only by
the Optionee or by the Optionee’s guardian or legal representative. EMI Options
and Nonstatutory Options granted to Employees subject to UK tax legislation
shall in all cases be personal to the Optionee and may not be transferred,
assigned or charged (except to an Optionee’s personal representatives on death),
and any purported transfer in contravention of this Subsection (j) shall cause
the Option to lapse.



--------------------------------------------------------------------------------

(k) Withholding Taxes. As a condition to the exercise or cancellation of an
Option, the Optionee shall make such arrangements as the Board of Directors may
require for the satisfaction of any federal, state, local or foreign withholding
tax and social security obligations that may arise in connection with such
exercise. The Optionee shall also make such arrangements as the Board of
Directors may require for the satisfaction of any federal, state, local or
foreign withholding tax obligations that may arise in connection with the
disposition of Shares acquired by exercising an Option. In respect of EMI
Options or Nonstatutory Option granted to Employees subject to UK tax
legislation, the above expressly includes any social security obligations which
fall to be paid to the UK Inland Revenue by the Company, its Parent or relevant
employing Subsidiary under the modified PAYE system as it applies for social
security purposes under the Social Security Contributions and Benefits Act 1992
and regulations referred to in it, such liability being the aggregate of all of
the employee’s primary national insurance contributions and all of the
employer’s secondary national insurance contributions.

(l) Section 431 Election. Where, for the purposes of UK tax legislation, the
Shares to be acquired on the exercise of an EMI Option or a Nonstatutory Option
are considered by the Board of Directors to be “restricted securities” as
defined in Part 7. Chapter 2, ITEPA, it is a condition of exercise that (if
required by the Board of Directors) the Optionee enter into a joint election
with the Company or relevant employing Subsidiary pursuant to section 431, Part
7, Chapter 2, ITEPA (or any other election, as the Board of Directors direct,
for the same purpose) (a “Section 431 Election”) electing that the market value
of the Shares acquired on exercise of the Option be calculated as if the Shares
were not “restricted securities.”

(m) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by the
Optionee’s Option until such person becomes entitled to receive such Shares by
filing a notice of exercise and paying the Exercise Price pursuant to the terms
of such Option.

(n) Modification, Extension and Assumption of Options. Within the limitations of
the Plan, the Board of Directors may modify, extend or assume outstanding
Options or may accept the cancellation of outstanding Options (whether granted
by the Company or another issuer) in return for the grant of new Options for the
same or a different number of Shares and at the same or a different Exercise
Price. The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, impair the Optionee’s rights or increase
the Optionee’s obligations under such Option.

SECTION 7. PAYMENT FOR SHARES.

The entire Purchase Price or Exercise Price of Shares issued under the Plan
shall be payable as follows at the time when such Shares are purchased:

(a) cash;

(b) certified, bank cashier’s or personal check (if agreed to by the Company);

(c) provided that a public market for the Company’s stock exists: (i) through a
“same day sale” commitment from the Optionee and a broker-dealer that is a
member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby the Optionee irrevocably elects to exercise the Option and to sell a
portion of the Shares so purchased sufficient to pay for the total Exercise
Price and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the total Exercise Price directly to the Company, or
(ii) through a “margin” commitment from the Optionee and an NASD Dealer whereby
the Optionee irrevocably elects to exercise the Option and to pledge the Shares
so purchased to the NASD Dealer in a margin account as security for a loan from
the NASD Dealer in the

amount of the Exercise Price, and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the total exercise price directly to the
Company; or



--------------------------------------------------------------------------------

(d) by any combination of the foregoing.

SECTION 8. ADJUSTMENT OF SHARES.

(a) General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares or a combination or consolidation of
the outstanding Stock into a lesser number of Shares, corresponding adjustments
shall automatically be made in each of (i) the number of Shares available for
future grants under Section 4, (ii) the number of Shares covered by each
outstanding Option and (iii) the Exercise Price under each outstanding Option.
In the event of a declaration of an extraordinary dividend payable in a form
other than Shares in an amount that has a material effect on the Fair Market
Value of the Stock, a recapitalization, a spin-off, a reclassification or a
similar occurrence, the Board of Directors at its sole discretion may make
appropriate adjustments in one or more of (i) the number of Shares available for
future grants under Section 4, (ii) the number of Shares covered by each
outstanding Option or (iii) the Exercise Price under each outstanding Option.

(b) Mergers and Consolidations. In the event that the Company is a party to a
merger or consolidation, all outstanding Options shall be subject to the
agreement of merger or consolidation. Such agreement shall provide for one or
more of the following:

(i) The continuation of such outstanding Options by the Company (if the Company
is the surviving corporation).

(ii) The assumption of such outstanding Options by the surviving corporation or
its parent in a manner that complies with Section 424(a) of the Code (whether or
not such Options are ISOs).

(iii) The substitution by the surviving corporation or its parent of new options
for such outstanding Options in a manner that complies with Section 424(a) of
the Code (whether or not such Options are ISOs).

(iv) Full exercisability of such outstanding Options and full vesting of the
Shares subject to such Options, followed by the cancellation of such Options.
The full exercisability of such Options and full vesting of the Shares subject
to such Options may be contingent on the closing of such merger or
consolidation. The Optionees shall be able to exercise such Options during a
period of not less than five full business days preceding the closing date of
such merger or consolidation, unless (A) a shorter period is required to permit
a timely closing of such merger or consolidation and (B) such shorter period
still offers the Optionees a reasonable opportunity to exercise such Options.
Any exercise of such Options during such period may be contingent on the closing
of such merger or consolidation.



--------------------------------------------------------------------------------

(v) The cancellation of such outstanding Options and a payment to the Optionees
equal to the excess of (A) the Fair Market Value of the Shares subject to such
Options (whether or not such Options are then exercisable or such Shares are
then vested) as of the closing date of such merger or consolidation over
(B) their Exercise Price. Such payment shall be made in the form of cash, cash
equivalents, or securities of the surviving corporation or its parent with a
Fair Market Value equal to the required amount. Such payment may be made in
installments and may be deferred until the date or dates when such Options would
have become exercisable or such Shares would have vested. Such payment may be
subject to vesting based on the Optionee’s continuing Service, provided that the
vesting schedule shall not be less favorable to the Optionee than the schedule
under which such Options would have become exercisable or such Shares would have
vested. If the Exercise Price of the Shares subject to such Options exceeds the
Fair Market Value of such Shares, then such Options may be cancelled without
making a payment to the Optionees. For purposes of this Paragraph (v), the Fair
Market Value of any security shall be determined without regard to any vesting
conditions that may apply to such security.

(c) Reservation of Rights. Except as provided in this Section 8, an Optionee or
Purchaser shall have no rights by reason of (i) any subdivision or consolidation
of shares of stock of any class, (ii) the payment of any dividend or (iii) any
other increase or decrease in the number of shares of stock of any class. Any
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

(d) Effect of Merger with Citrix Systems, Inc. Notwithstanding anything set
forth in this Plan to the contrary, effective upon the Effective Time (as such
term is defined in that certain Agreement and Plan of Merger and Reorganization,
dated as of August 14, 2007, as amended, by and among the Company, Citrix
Systems, Inc., a Delaware corporation (“Citrix”), PVA Acquisition Corporation, a
wholly-owned subsidiary of Citrix, PVA Acquisition LLC, a wholly-owned
subsidiary of Citrix, and the stockholder representative named therein (as
amended, the “Merger Agreement”)), (i) no further grants of Options shall be
made pursuant to this Plan and (ii) no Options granted under this Plan shall be
repriced, or amended or terminated and subsequently regranted, at a lower
exercise price per share than that applicable to the original grant (as adjusted
pursuant to the terms of the Merger Agreement) without the prior affirmative
vote of a majority of the shares of stock of Citrix present at a stockholders’
meeting in person or by proxy and entitled to vote thereon.

SECTION 9. SECURITIES LAW REQUIREMENTS.

(a) General. Shares shall not be issued under the Plan unless the issuance and
delivery of such Shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

(b) Financial Reports. The Company each year shall furnish to Optionees,
Purchasers and stockholders who have received Stock under the Plan its balance
sheet and income statement, unless such Optionees, Purchasers or stockholders
are key Employees whose duties with the Company assure them access to equivalent
information. Such balance sheet and income statement need not be audited.



--------------------------------------------------------------------------------

SECTION 10. NO RETENTION RIGHTS.

Nothing in the Plan or in any right or Option granted under the Plan shall
confer upon the Purchaser or Optionee any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
the Purchaser or Optionee) or of the Purchaser or Optionee, which rights are
hereby expressly reserved by each, to terminate his or her Service at any time
and for any reason, with or without cause and nothing in the Plan or in any
right or Option granted under the Plan shall entitle any Optionee to take into
account participation in the Plan in calculating any compensation or damages on
the termination of their employment for whatever reason (whether lawful or
unlawful) which might otherwise be payable to the Optionee, and the Optionee’s
terms of employment (as applicable) shall be deemed to be varied accordingly.

SECTION 11. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall become effective on
the date of its adoption by the Board of Directors, subject to the approval of
the Company’s stockholders. If the stockholders fail to approve the Plan within
12 months after its adoption by the Board of Directors, then any grants,
exercises or sales that have already occurred under the Plan shall be rescinded
and no additional grants, exercises or sales shall thereafter be made under the
Plan. The Plan shall terminate automatically 10 years after the later of (i) its
adoption by the Board of Directors or (ii) the most recent increase in the
number of Shares reserved under Section 4 that was approved by the Company’s
stockholders. The Plan may be terminated on any earlier date pursuant to
Subsection (b) below.

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend,
suspend or terminate the Plan at any time and for any reason; provided, however,
that any amendment of the Plan shall be subject to the approval of the Company’s
stockholders if it (i) increases the number of Shares available for issuance
under the Plan (except as provided in Section 8) or (ii) materially changes the
class of persons who are eligible for the grant of ISOs. Stockholder approval
shall not be required for any other amendment of the Plan. If the stockholders
fail to approve an increase in the number of Shares reserved under Section 4
within 12 months after its adoption by the Board of Directors, then any grants,
exercises or sales that have already occurred in reliance on such increase shall
be rescinded and no additional grants, exercises or sales shall thereafter be
made in reliance on such increase.

(c) Effect of Amendment or Termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not affect any Share previously issued or any Option previously
granted under the Plan.

SECTION 12. EMI REQUIREMENTS.

(a) Purpose. The grant of EMI Options to selected Employees shall be for the
purpose of retaining their services, for genuine commercial reasons and not as
part of a scheme of arrangement the main purpose or one of the main purposes of
which is the avoidance of tax.



--------------------------------------------------------------------------------

(b) Filing. On the grant of an EMI Option the Company, its Parent or the
relevant Subsidiary (whichever is the employer of the Optionee at the relevant
date of grant) shall give to the UK Inland Revenue within 92 days of the date of
grant a notice complying with the requirements of Part 7, Schedule 5, ITEPA
which should include a declaration by a director or secretary of the employing
entity confirming that the requirements of Schedule 5, ITEPA are met in relation
to the EMI Option, the information provided in the notice is to the best of that
person’s knowledge and belief correct and complete and a declaration by the
Optionee that the commitment of working time is satisfied in relation to the EMI
Option.

SECTION 13. DEFINITIONS.

(a) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean a committee of the Board of Directors, as described
in Section 2(a).

(d) “Company” shall mean XenSource, Inc., a Delaware corporation.

(e) “Consultant” shall mean a person who performs bona fide services for the
Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors.

(f) “Disability” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment.

(g) “EMI Option” shall mean an Option which is intended at grant to be a
qualifying enterprise management incentive option for the purposes of Schedule
5, ITEPA.

(h) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

(i) “Exercise Price” shall mean the amount for which one Share may be purchased
upon exercise of an Option, as specified by the Board of Directors in the
applicable Stock Option Agreement.

(j) “Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons. In the case of an EMI Option only, Fair
Market Value shall have the meaning contained in paragraphs 55 and 56 of
Schedule 5, ITEPA.

(k) “Family Member” shall mean (i) any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Optionee’s household (other than a tenant or employee), (iii) a trust in which
persons described in Clause (i) or (ii) have more than 50% of the beneficial
interest, (iv) a foundation in which persons described in Clause (i) or (ii) or
the Optionee control the management of assets and (v) any other entity in which
persons described in Clause (i) or (ii) or the Optionee own more than 50% of the
voting interests.



--------------------------------------------------------------------------------

(l) “ISO” shall mean an employee incentive stock option described in
Section 422(b) of the Code.

(m) “ITEPA” shall mean Income Taxes (Earnings and Pensions) Act 2003.

(n) “Nonstatutory Option” shall mean a stock option not described in Sections
422(b) or 423(b) of the Code.

(o) “Option” shall mean an ISO, Nonstatutory Option or EMI Option granted under
the Plan and entitling the holder to purchase Shares.

(p) “Optionee” shall mean a person who holds an Option.

(q) “Outside Director” shall mean a member of the Board of Directors who is not
an Employee.

(r) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

(s) “Plan” shall mean this XenSource, Inc. 2005 Stock Plan.

(t) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Board of Directors.

(u) “Purchaser” shall mean a person to whom the Board of Directors has offered
the right to acquire Shares under the Plan (other than upon exercise of an
Option).

(v) “Service” shall mean service as an Employee, Outside Director or Consultant.

(w) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 8 (if applicable).

(x) “Stock” shall mean the Common Stock of the Company, with a par value of
$0.0001 per Share.

(y) “Stock Option Agreement” shall mean the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to the
Optionee’s Option.

(z) “Stock Purchase Agreement” shall mean the agreement between the Company and
a Purchaser who acquires Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the acquisition of such Shares.

(aa) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.